DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims 
Claim 1 is cancelled.  Claims 2, 5, 6, 9, 12, 13, 16 and 19 are amended.  Claims 2-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2, 7-9, 14-16 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cardoso Lopes et al. (US Pat. 8,405,680).
Regarding claims 2, 9 and 16, Cardoso Lopes discloses a method of projecting digital information on a real object in a real environment (col. 13 lines 46-58; The lighting module 417 has code scripted to process the lighting effects, which includes the projection of light and shadows. As discussed, the occlusion module 415 located in the augmented reality simulation engine 409 has code scripted to determine presentation consistency relating to depth between virtual and real-world objects and what portions of the virtual and real-world objects will be presented based on their depth. After the occlusion module 415 determines presentation consistency relating to relative depth between virtual and real-world objects, then the lighting module 417 processes the depth data to project light and shadows on the portions of the virtual and real-world objects that will be presented), comprising: 
capturing, by a visible light camera, an image of a real object onto which digital information is projected (image sensor 301 of fig. 3); 
capturing, by a depth sensor (depth sensor 303 of fig. 3), depth data for the real object at one or more locations on the real object at which the digital information is projected (col. 9 lines then the lighting module 417 processes the depth data to project light and shadows on the portions of the virtual and real-world objects that will be presented), wherein the depth sensor and the camera are interrelated in a device (col. 14 lines 64-67 and col. 15 lines 1-2); and 
calculating a spatial transformation between the projector and the real object based on the digital information in the image and the depth data corresponding to the projected digital information (col. 14 lines 24-40; The lighting module 417 includes information on a volume occupied by the real-world and virtual objects when determining any shadow effects. The volume associated with the real world and virtual objects can be obtained from the physics engine 419. The volume occupied can also be determined by algorithms in the depth-detection sensor and appended onto each pixel of the object coming from the depth-detection sensor; however, all the processing of the two models through the occlusion and lighting determinations as well as the physics interaction and collision determination occurs in real time as the participant views themselves in the augmented reality environment. Depth, volume and other similar information may be attached to the standard pixel data of a captured object as metadata).
Regarding claims 7, 14 and 20, Cardoso Lopes discloses wherein the device is a head mounted device (col. 8 lines 53-58; The display screen 311 can be stereoscopic, in two-dimensions (2D), or three-dimensions (3D), as the simulation runs at least in three physical dimensions. The display screen 311 can be a classic external display, e.g. monitor or hologram, or be dependent on the use of a device, e.g. a Head-Mounted Display with image superimposition capability.).

Regarding claims 8 and 15, Cardoso Lopes discloses wherein the digital information is projected by a projector, and wherein the projector and the visible light camera are not physically coupled (the projection device (lighting device 417) is not directly coupled to the image sensor 301).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-6, 10-13 and 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cardoso Lopes et al. (US Pat. 8,405,680) in view of SUN et al. (US PG Pub. 20130069940).
Regarding claims 3, 10 and 17, Cardoso Lopes discloses wherein the digital information is projected by a projector (lighting module 417 of fig. 4) onto real world objects with the use of an image sensor (301 of fig. 3).
Cardoso Lopes fails to teach wherein the digital information comprises a visual pattern having a known geometry.
SUN discloses a system of projecting images onto a real object comprising a camera and a projector wherein the digital information comprises a visual pattern having a known geometry ((para. 0031 and para. 0042; It analyzes the interference in an infrared (IR) scatter pattern for localized depth calculations and a probabilistic and kinematic human pose model for joint calculations)).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the computing system of Cardoso Lopes with the scatter pattern of SUN in order to reduce the amount of data of the system thereby allowing the computing system to make quicker calculations.

Regarding claims 4, 11 and 18, Cardoso Lopes discloses wherein the digital information is projected by a projector (col. 13 lines 46-58; The lighting module 417 has code scripted to process the lighting effects, which includes the projection of light and shadows. As discussed, the occlusion module 415 located in the augmented reality simulation engine 409 has code scripted to determine presentation consistency relating to depth between virtual and real-world objects and what portions of the virtual and real-world objects will be presented based on their depth. After the occlusion module 415 determines presentation consistency relating to relative depth between virtual and real-world objects, then the lighting module 417 processes the depth data to project light and shadows on the portions of the virtual and real-world objects that will be presented).
Cardoso Lopes fails to teach the method further comprising: estimating intrinsic parameters of the projector based on first coordinates of the visual pattern in a projector coordinate system and second coordinates of the visual pattern in a camera coordinate system.
SUN discloses a method of projecting images on a subject comprising a camera and a projector and further estimating intrinsic parameters of the projector based on first coordinates of the visual pattern in a projector coordinate system and second coordinates of the visual pattern in a camera coordinate system (para. 0031 and para. 0033; the motion tracking device 16 can simultaneously provide real-time human pose estimation of up to two local collaborative users. It analyzes the interference in an infrared (IR) scatter pattern for localized depth calculations and a probabilistic and kinematic human pose model for joint calculations and para. 0033; There is some translational and rotational discrepancy between the motion tracking device 16 and the projector 14 that results from the spatial separation of those two components, as is apparent in FIG. 2, which schematically illustrates the projection field of a lens 15 of the projector versus the field of view of an image sensor 17 of the motion tracking device. In order to render the projected image on the sensed subject, the relative translation and orientation from the motion tracking device 16 to the projector 14 must be known. CV stereo calibration techniques can be used to determine these parameters. In some embodiments, this is accomplished by locating corners on an image of a chessboard with known measurements. The detected corners are then compared with their real world locations calculated from the chessboard dimensions in order to solve for the unknown parameters using triangulation).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the computing system of Cardoso Lopes with the estimation system of SUN in order to reduce the amount of data of the system thereby allowing the computing system to make quicker calculations.

Regarding claims 5, 12 and 19, Cardoso Lopes discloses wherein the digital information is projected by a projector (lighting module 417 of fig. 4) onto real world objects with the use of an image sensor (301 of fig. 3).
Cardoso Lopes fails to teach wherein the spatial transformation between the projector and the real object is further calculated based on the estimated spatial transformation between the visible light camera and the projector.
SUN discloses a method of projecting images on a subject comprising a camera and a projector wherein the spatial transformation between the device and the real object is further calculated based on the estimated spatial transformation between the visible light camera and the projector (para. 0033; There is some translational and rotational discrepancy between the motion tracking device 16 and the projector 14 that results from the spatial separation of those two components, as is apparent in FIG. 2, which schematically illustrates the projection field of a lens 15 of the projector versus the field of view of an image sensor 17 of the motion tracking device. In order to render the projected image on the sensed subject, the relative translation and orientation from the motion tracking device 16 to the projector 14 must be known. CV stereo calibration techniques can be used to determine these parameters. In some embodiments, this is accomplished by locating corners on an image of a chessboard with known measurements. The detected corners are then compared with their real world locations calculated from the chessboard dimensions in order to solve for the unknown parameters using triangulation).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the computing system of Cardoso Lopes with the estimation system of SUN in order to reduce the amount of data of the system thereby allowing the computing system to make quicker calculations.

Regarding claim 6 and 13, Cardoso Lopes discloses wherein the digital information is projected by a projector (lighting module 417 of fig. 4) onto real world objects with the use of an image sensor (301 of fig. 3).
Cardoso Lopes fails to teach estimating a transformation between the projector and the real object based on the spatial transformation between the projector and the real object and the estimated spatial transformation between the visible light camera and the projector. 
SUN discloses a method of projecting images on a subject comprising a camera and a projector wherein the spatial transformation between the device and the real object is further calculated based on the estimated spatial transformation between the visible light camera and the projector (para. 0033; There is some translational and rotational discrepancy between the motion tracking device 16 and the projector 14 that results from the spatial separation of those two components, as is apparent in FIG. 2, which schematically illustrates the projection field of a lens 15 of the projector versus the field of view of an image sensor 17 of the motion tracking device. In order to render the projected image on the sensed subject, the relative translation and orientation from the motion tracking device 16 to the projector 14 must be known. CV stereo calibration techniques can be used to determine these parameters. In some embodiments, this is accomplished by locating corners on an image of a chessboard with known measurements. The detected corners are then compared with their real world locations calculated from the chessboard dimensions in order to solve for the unknown parameters using triangulation).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the computing system of Cardoso Lopes with the estimation system of SUN in order to reduce the amount of data of the system thereby allowing the computing system to make quicker calculations.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 9 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/           Examiner, Art Unit 2882                                                                                                                                                                                             	6 July 2022

/MICHELLE M IACOLETTI/           Primary Examiner, Art Unit 2882